      Case: 1:21-cv-01735 Document #: 1 Filed: 03/31/21 Page 1 of 7 PageID #:1




                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS


 Lhannie Torres,

                          Plaintiff,               Case No. 1:21-cv-1735

 v.

 Vehicle Protection Specialists d/b/a Auto Complaint and Demand for Jury Trial
 Services, Auto Renewal Center, CarGuard
 Administration, Inc., Auto Activation
 Center, and SING for Service, LLC d/b/a
 MEPCO,

                          Defendant.


                                          COMPLAINT

       Lhannie Torres (Plaintiff), by and through her attorneys, Kimmel & Silverman, P.C.,

alleges the following against Vehicle Protection Specialists d/b/a Auto Services, Auto Renewal

Center, CarGuard Administration, Inc., Auto Activation Center, and SING for Service, LLC

d/b/a MEPCO (Defendants):

                                       INTRODUCTION

       1.      Plaintiff’s Complaint is based on the Telephone Consumer Protection Act

(“TCPA”), 47 U.S.C. §227.

                                 JURISDICTION AND VENUE

       2.      This Court has subject-matter jurisdiction over the TCPA claims in this action

under 28 U.S.C. § 1331, which grants this court original jurisdiction of all civil actions arising

under the laws of the United States. See Mims v. Arrow Fin. Servs., LLC, 565 U.S. 368, 386-87

(2012) (confirming that 28 U.S.C. § 1331 grants the United States district courts federal-question

subject-matter jurisdiction to hear private civil suits under the TCPA).

                                                     1
       Case: 1:21-cv-01735 Document #: 1 Filed: 03/31/21 Page 2 of 7 PageID #:2




       3.      This Court has personal jurisdiction over Defendants conduct business in the State

of New York.

       4.      Venue is proper under 28 U.S.C. § 1391(b)(2).

                                             PARTIES

       5.      Plaintiff is a natural person residing in Warrensburg, New York 12885.

       6.      Plaintiff is a “person” as that term is defined by 47 U.S.C. § 153(39).

       7.      Defendant Vehicle Protection Specialists d/b/a Auto Services (“VPS”) is a business

entity with a mailing address at 6789 Quail Hill Parkway, Suite 535, Irvine, California 92603.

       8.      Defendant Auto Renewal Center (“ARC”) is a business entity with a mailing

address at 6789 Quail Hill Parkway, Suite 605, Irvine, California 92603.

       9.      Defendant CarGuard Administration, Inc. (“CarGuard”), a business entity with

principal place of business and mailing address at 4901 W. 136th Street, Leawood, Kansas 66224.

       10.     Defendant Auto Activation Center (“AAC”), a business entity with principal place

of business and mailing address 6789 Quail Hill Parkway, Suite 603, Irvine, California 92603.

       11.     Defendant SING for Service, LLC d/b/a MEPCO (“MEPCO”) is a business entity

with principal place of business and mailing address at 205 North Michigan Avenue, Suite 2200,

Chicago, Illinois, 60601, and can be served through its registered agent at Illinois Corporation

Service, 801 Adlai Stevenson Drive, Springfield, Illinois 62703.

       12.     Defendants are “persons” as that term is defined by 47 U.S.C. § 153(39).

       13.     Defendants acted through its agents, employees, officers, members, directors, heirs,

successors, assigns, principals, trustees, sureties, subrogees, representatives, and/or insurers.

                                  FACTUAL ALLEGATIONS

       14.     CarGuard provides extended warranty services to consumers.


                                                      2
      Case: 1:21-cv-01735 Document #: 1 Filed: 03/31/21 Page 3 of 7 PageID #:3




       15.     To generate business through sales, CarGuard relies on telemarketing services

conducted by third parties.

       16.     One of CarGuard’s strategies for telemarking involves the use of an automatic

telephone dialing system (“ATDS”) to solicit business by third parties.

       17.     VPS placed repeated calls to Ms. Torres on her cellular phone ending in 0503,

attempting to sell Plaintiff a CarGuard automobile warranty.

       18.     Plaintiff never sought information about a motor vehicle warranty and did not

consent to the calls from any Defendant in this matter.

       19.     These calls were not made for “emergency purposes,” but rather for telemarketing

purposes.

       20.     Plaintiff’s cellular telephone number ending in 0503 has been on the Do Not Call

Registry since August 7, 2018.

       21.     When placing these calls to Ms. Torres, VPS used an automated telephone dialing

system and/or a pre-recorded message.

       22.     Plaintiff knew VPS was using an automated telephone dialing system and/or a pre-

recorded message as Defendant’s calls began with a noticeable pause or delay and/or pre-recorded

message before Plaintiff spoke with a live agent.

       23.     When Plaintiff spoke with a live individual, she was solicited for a CarGuard

warranty.

       24.     In order to ascertain who was responsible for the calls, on or about January 8, 2020,

Plaintiff purchased a CarGuard automobile service contract from VPS. See CarGuard service

contract application attached as Exhibit “A.”




                                                    3
       Case: 1:21-cv-01735 Document #: 1 Filed: 03/31/21 Page 4 of 7 PageID #:4




       25.     On January 8, 2020, Defendant VPS sent correspondence to Plaintiff from

do_no_reply@vehicleprotectionspecialist.com confirming her purchase of a Platinum service

contract. See email from VPS attached as Exhibit “B.”

       26.     Plaintiff was charged $295.00 for this purchase by Defendant VPS on this same

date. See Exhibit “C.”

       27.     Financing for the balance owed on the service contract was offered through MECO.

See Payment Plan Agreement attached hereto as Exhibit “D.”

       28.     Soon thereafter, Plaintiff was contacted by Defendant ARC and was solicited for a

Gold CarGuard service contract.

       29.     In order to ascertain who was responsible for the continued calls, on or about June

4, 2020, Plaintiff purchased the Gold CarGuard automobile service contract from ARC. See

CarGuard service contract application attached as Exhibit “E.”

       30.     On June 4, 2020, Plaintiff paid Defendant AAC $295 as a down payment to

ascertain the identity of the caller. See Exhibit “F.”

       31.     Plaintiff received a letter from Defendant ARC confirming this purchase and

provided Defendant CarGuard’s telephone number, 888-907-0870, as the number to call for

claims. See letter attached hereto as Exhibit “G.”

       32.     Upon information and belief, Defendants CarGuard and MEPCO authorized

Defendant VPS to solicit and generate prospective customers, and enter into contracts on their

behalf with those prospective customers.

       33.     Upon information and belief, Defendants CarGuard and AAC authorized

Defendant VRC to solicit and generate prospective customers, and enter into contracts on their

behalf with those prospective customers.



                                                         4
       Case: 1:21-cv-01735 Document #: 1 Filed: 03/31/21 Page 5 of 7 PageID #:5




        34.      The actions described herein were in violation of the TCPA.

                                    COUNT I
                   DEFENDANTS VIOLATED THE TCPA 47 U.S.C. § 227(B)

        35.      Plaintiff incorporates the forgoing paragraphs as though the same were set forth at

length herein.

        36.      The TCPA prohibits placing calls using an automatic telephone dialing system or

automatically generated or prerecorded voice to a cellular telephone except where the caller has

the prior express consent of the called party to make such calls or where the call is made for

emergency purposes. 47 U.S.C. § 227(b)(1)(A)(iii).

        23.      Defendants initiated multiple telephone calls to Plaintiff’s cellular telephone number

using an automatic telephone dialing system.

        23.      Defendants’ calls were not made for “emergency purposes.”

        24.      Defendants’ calls to Plaintiff’s cellular telephone without any prior express

consent.

        25.      Defendants contacted Plaintiff despite the fact that Plaintiff has been on the Do Not

Call Registry.

        26.      Defendants’ acts as described above were done with malicious, intentional, willful,

reckless, wanton and negligent disregard for Plaintiff’s rights under the law and with the purpose

of harassing Plaintiff.

        27.      The acts and/or omissions of Defendants were done unfairly, unlawfully,

intentionally, deceptively and fraudulently and absent bona fide error, lawful right, legal defense,

legal justification or legal excuse.




                                                       5
       Case: 1:21-cv-01735 Document #: 1 Filed: 03/31/21 Page 6 of 7 PageID #:6




        28.      As a result of the above violations of the TCPA, Plaintiff has suffered the losses

and damages as set forth above entitling Plaintiff to an award of statutory, actual and trebles

damages.

                                  COUNT II
                  DEFENDANTS VIOLATED THE TCPA 47 U.S.C. § 227(C)

        29.      Plaintiff incorporates the forgoing paragraphs as though the same were set forth at

length herein.

        30.      The TCPA prohibits any person or entity of initiating any telephone solicitation to

a residential telephone subscriber who has registered her or her telephone number on the National

Do-Not-Call Registry of persons who do not wish to receive telephone solicitations that is

maintained by the Federal Government. 47 U.S.C. § 227(c).

        31.      Defendants contacted Plaintiff despite the fact that Plaintiff has been on the Do Not

Call Registry.

        32.      Defendants’ acts as described above were done with malicious, intentional, willful,

reckless, wanton and negligent disregard for Plaintiff’s rights under the law and with the purpose

of harassing Plaintiff.

        33.      The acts and/or omissions of Defendants were done unfairly, unlawfully,

intentionally, deceptively and fraudulently and absent bona fide error, lawful right, legal defense,

legal justification or legal excuse.

        34.      As a result of the above violations of the TCPA, Plaintiff has suffered the losses

and damages as set forth above entitling Plaintiff to an award of statutory, actual and trebles

damages.




                                                      6
     Case: 1:21-cv-01735 Document #: 1 Filed: 03/31/21 Page 7 of 7 PageID #:7




     Wherefore, Plaintiff, Lhannie Torres, respectfully prays for judgment as follows:

            a.      All actual damages Plaintiff suffered (as provided under 47 U.S.C. §

                    227(b)(3)(A));

            b.      Statutory damages of $500.00 per violative telephone call (as provided

                    under 47 U.S.C. § 227(b)(3)(B));

            c.      Additional statutory damages of $500.00 per violative telephone call (as

                    provided under 47 U.S.C. § 227(C);

            d.      Treble damages of $1,500.00 per violative telephone call (as provided under

                    47 U.S.C. § 227(b)(3));

            e.      Additional treble damages of $1,500.00 per violative telephone call (as

                    provided under 47 U.S.C. § 227(C);

            f.      Injunctive relief (as provided under 47 U.S.C. § 227(b)(3) and (c); and

            g.      Any other relief this Honorable Court deems appropriate.




                              DEMAND FOR JURY TRIAL

     Please take notice that Plaintiff, Lhannie Torres, demands a jury trial in this case.

                                                Respectfully submitted,

Dated: 03/31/2021                               By: s/ Amy L. B. Ginsburg
                                                Amy L. B. Ginsburg, Esq.
                                                Kimmel & Silverman, P.C.
                                                30 East Butler Pike
                                                Ambler, PA 19002
                                                Phone: 215-540-8888
                                                Facsimile: 877-788-2864
                                                Email: teamkimmel@creditlaw.com




                                                  7
